Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY Exhibit 1.1 USAA AUTO OWNER TRUST 2008-3 Asset Backed Notes USAA FEDERAL SAVINGS BANK (SELLER AND SERVICER) USAA ACCEPTANCE, LLC (DEPOSITOR) UNDERWRITING AGREEMENT July 15, 2008 J.P. Morgan Securities Inc. 270 Park Avenue, 10 th Floor New York, New York 10017 Barclays Capital Inc. 200 Park Avenue, 5 th Floor New York, New York 10166 As Joint Global Coordinators and Representatives of the Several Underwriters named on Schedule I hereto Dear Sirs: USAA Acceptance, LLC, a Delaware limited liability company (the Depositor), is the Depositor of a Delaware statutory trust, USAA Auto Owner Trust 2008-3 (the Issuer), pursuant to an amended and restated trust agreement to be dated as of July 23, 2008 (the Trust Agreement), between the Depositor and Wells Fargo Delaware Trust Company, as owner trustee (the Owner Trustee), which will issue (i) $227,000,000 principal amount of its Class A-1 2.88363% Asset Backed Notes (the Class A-1 Notes), (ii) $259,000,000 principal amount of its Class A-2 3.58% Asset Backed Notes (the Class A-2 Notes), (iii) $330,000,000 principal amount of its Class A-3 4.28% Asset Backed Notes (the Class A-3 Notes), (iv) $189,520,000 principal amount of its Class A-4 4.71% Asset Backed Notes (the Class A-4 Notes and, together with the Class A-2 Notes and the Class A-3 Notes, the Underwritten Notes, and, together with the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes, the Class A Notes) and (v) $28,430,000 principal amount of its Class B 7.14% Asset Backed Notes (the Class B Notes and, together with the Class A Notes, the Notes) pursuant to an indenture to be dated as of July 23, 2008 (the Indenture), between the Issuer and The Bank of New York Mellon, as indenture trustee (the Indenture Trustee). The Issuer will also issue a certificate (the Certificate and, together with the Notes, the Securities). The assets of the Issuer will include, among other things, a pool of motor vehicle installment loans made by USAA Federal Savings Bank, a federally chartered savings association (the Bank), and secured by new and used automobiles and light duty trucks (the Receivables), certain monies due or received thereunder on or after June 30, 2008, security interests in the vehicles financed thereby, certain accounts, and the proceeds thereof, and the proceeds from claims on certain insurance policies. The Receivables will be transferred to the Depositor by the Bank, as seller (in such capacity, the Seller), pursuant to a receivables purchase agreement to be dated as of July 23, 2008 (the Receivables Purchase Agreement), between the Seller and the Depositor, as purchaser (the Purchaser), and the Depositor will transfer the Receivables to the Issuer in exchange for the Securities, pursuant to a sale and servicing agreement to be dated as of July 23, 2008 (the Sale and Servicing Agreement), among the Depositor, the Bank, as Seller and servicer (in such capacity, the Servicer), the Issuer and the Indenture Trustee. The Servicer will service the Receivables pursuant to the Sale and Servicing Agreement. Capitalized terms used and not otherwise defined herein shall have the meanings ascribed thereto in the Sale and Servicing Agreement. At or prior to the time and date when sales to purchasers of the Underwritten Notes were first made to investors by the several Underwriters named in Schedule I hereto (the Underwriters), which was approximately 2:00 p.m on July 15, 2008 (the Time of Sale), the Depositor had prepared the following information (collectively, the Time of Sale Information): the Preliminary Prospectus.
